DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US Patent No. 5,238,150).
Re: Claim 1, Williams discloses the claimed invention including A multilayered container comprising:
an inner container (80) configured to contain content (Fig. 1-4); and
an outer container (12) configured to accommodate the inner container (Fig. 4),
wherein the inner container has a side surface contractable and expandable in a vertical direction, so that the inner container is shrinkable along inside the outer container,
wherein the inner container has a side surface formed with a plurality of folded pleats contractable and expandable in a vertical direction, so that the inner container is shrinkable along the plurality of folded pleats (84A-D) inside the outer container (Fig. 2, Col. 6, lines 16-22, inner container shrinks up and in, and pleated),
wherein the inner container includes a metal layer or an inorganic layer (Col. 6, lines 35-40, inorganic layer, synthetic materials), and
wherein a discharge mechanism (60), configured to discharge the content, and including a mechanism configured to prevent air from entering the inner container when discharging the content, is attached to an upper surface of the inner container (Col. 5, lines 29-34, one-way valves preventing air).
Re: Claim 3, Williams discloses the claimed invention including the plurality of folded pleats formed on the side surface of the inner container have a bellows shape shrinkable in the vertical direction (Figs. 3, shrinkable bellows).
Re: Claim 4, Williams discloses the claimed invention including wherein the inner container includes a flange (adjacent to 64), provided at an upper end. of the side surface of the inner container, extending outward in a horizontal direction (Fig. 1 depicts flange).
Re: Claim 11, Williams discloses the claimed invention including the multilayered container according to claim 4 having a two-layer structure; and an outer casing (40, 42) enclosing an outer side of the outer container of the multilayered container having the two-layer structure, wherein the discharge mechanism is fitted to an upper end (52) of the outer casing (Figs. 1 and 4)
Re: Claim 12, Williams discloses the claimed invention including a side surface of the outer casing and a side surface of the discharge mechanism are formed to lie approximately on the same plane, and the outer casing and the discharge mechanism form a cylindrical shape in a connected state (Fig. 1 depicts the outer casing and discharge mechanism lying on a same plane, and is a cylindrical shape).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stehli, Jr. et al. (US 2014/0151396 A1 herein after Stehli), and further in view of Deguchi (JP JPH11342948A, see translation provided from Espacenet).
Re: Claim 1-2, Stehli discloses the claimed invention including a multilayered container (the below rejection is a combination embodiment of Fig. 4 with that of Figs. 5-7, as expressly disclosed in Para. 63, where metal layer lid remains on inner container and disposed directly below an upper pressing part before initial use), comprising:
an inner container (310) configured to contain content (Fig. 4); and
an outer container (50) configured to accommodate the inner container (Fig. 4),
wherein the inner container has a side surface contractable and expandable in a vertical direction, so that the inner container is shrinkable along inside the outer container (Para. 61, inner container shrinks up and in),
wherein the inner container includes a metal layer or an inorganic layer (Para. 57, inorganic layer, synthetic materials), and
wherein a discharge mechanism (368), configured to discharge the content, and including a mechanism (35) configured to prevent air from entering the inner container when discharging the content, is attached to an upper surface of the inner container (Para. 60, one-way valves preventing air).
 Stehli discloses the claimed invention except for the container including folded pleats that are parallelograms. However, Deguchi discloses the side surface of the inner container includes folded pleats formed by each side of parallelograms, and folded pleats formed by diagonal lines of the parallelograms, and the folded pleats form a plurality of units that are stacked in the vertical direction, so that vertically adjacent units share a top side and a bottom side of adjacent parallelograms (Deguchi: Depicted in Figs. 1-5).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include the folded pleats as parallelograms as taught by Deguchi, since Deguchi states in paragraph 11 of the translation that such a modification provides for a side wall portion which does not have in-plane strain in both the stretched state of the plastic bottle and the compressed and folded volumetric volume of the plastic bottle. Therefore, even if the plastic bottle is folded for a long period of time, there is no in-plane distortion in the side wall, so even if it is stretched, no distortion remains in the side wall and the volume is reduced for a long time; so, it remains in beautiful condition immediately after storing it. Further, the court held that the configuration of the claimed container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Re: Claim 3, Stehli in view of Deguchi discloses the claimed invention including the plurality of folded pleats formed on the side surface of the inner container have a bellows shape shrinkable in the vertical direction (Deguchi: Figs. 1-5, shrinkable bellows).
Re: Claim 4, Stehli discloses the claimed invention including the inner container includes a flange (330), provided at an upper end. of the side surface of the inner container extending outward in a horizontal direction (Fig. 4).
Re: Claim 5, Stehli discloses the claimed invention including a lid part (40, 361) attached to the flange, and including a mouth part (366) fittable with respect to the discharge mechanism and a shoulder part (edge of 40) surrounding the mouth part (Fig. 1), the lid part includes a metal layer (40) (Fig. 4, Para. 3, 63, foil layer below upper lid part with mouth)
Re: Claim 6, Stehli discloses the claimed invention including the mouth part includes a metal film (40) configured to close the mouth part until the mouth part is fitted with the discharge mechanism, or until immediately prior to being used (Fig. 4, Para. 3, 63, foil layer below mouth, keeping container closed)
Re: Claim 7, Stehli discloses the claimed invention including a fixing part (362) configured to fix the lid part with respect to the outer container, wherein the flange of the inner container, and an edge part of the shoulder part of the lid part, are sandwiched between the fixing part and a top surface (354) of the side surface of the outer container (Fig. 4, Para. 3, 63, foil layer below mouth, keeping container closed, embodiment with lid that is punctured for opening).
Re: Claim 8, Stehli discloses the claimed invention including an upper pressing part (361) including a mouth part (366), a shoulder part surrounding the mouth part, and a peripheral wall part standing downward from an edge part of the shoulder part; and a metal film (40) configured to cover the entire lower surface of the upper pressing part (Figs. 1 and 4, Para. 3, 63, foil film covers the entirety of the lower surface of the upper pressing part in this embodiment described para 63), wherein the outer container includes a flange (354), provided at the upper end of the side surface of the inner container, and extending outward in the horizontal direction, and wherein the peripheral wall part (364) of the upper pressing part fits over and holds the flange of the inner container, and the flange of the outer container, from outer peripheries thereof, to seal the inner container (Fig. 4, Para. 58, seals the inner container).
Re: Claim 9, Stehli discloses the claimed invention including the upper pressing part is attached to fit over and hold the flange of the inner container, the metal film, and the flange of the outer container, after the inner container is filled with the content, and the mouth part is closed by the metal film until the mouth part is fitted with the discharge mechanism, or until immediately prior to being opened (Fig. 4, Para. 3, 63, foil layer below mouth, keeping container closed, embodiment with lid that is punctured for opening).
Re: Claim 10, Stehli in view of Deguchi discloses the claimed invention including in a plurality of units formed by the folded pleats of the inner container, mountain- fold creases or valley-fold creases of the folded pleats are formed by each side of parallelograms, and diagonal lines of the parallelograms (Deguchi: Depicted in Figs. 1-5), and as an amount of the content in the inner container decreases, the inner container is folded in the vertical direction and shrinks so that the mountain-fold creases protrude outward and the valley-fold creases fold inward and collapse, to maintain a shrunk state (Deguchi: Depicted in Figs. 1-5).
Re: Claim 13, the rejection from claim 1 above covers the limitations recited in this claim.
Re: Claim 14, the rejection from claim 2 above covers the limitations recited in this claim.
Re: Claim 15, the rejection from claim 1 above covers the limitations recited in this claim.
Re: Claim 16, the rejections from claim 1 and 3 above cover the limitations recited in this claim.
Re: Claim 17, the rejections from claim 4 above cover the limitations recited in this claim.
Re: Claim 18, the rejections from claim 1 above cover the limitations recited in this claim.
Re: Claim 19, the rejections from claim 5 above cover the limitations recited in this claim.
Re: Claim 20, the rejections from claim 6 above cover the limitations recited in this claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goettke, Wang, Lin, Toh, Lee, Yu, Turbett, Stoody, Petschek, and Bernard are cited disclosing collapsible internal containers with outer casings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754